Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-21, filed August 10, 2022, are examined on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a method for automatically linking annotations to resources implemented on a computer network, the method comprising: hosting, by a server, an annotation interface; implementing, by the server, the annotation interface on a first and a second client devices; displaying, by the server, an indication of a resource having an associated network address on the first client device; receiving, by the server via a first instance of the annotation interface implemented on the first client device, an indication of a new annotation or a modified annotation associated with the displayed resource and the associated network address, wherein the new annotation or modified annotation originates from use of a second instance of the annotation interface implemented on the second client device on which the resource is also displayed, and wherein the new annotation or modified annotation is stored with a reference to the network address in a remote annotation database associated with both the first and the second instances of the annotation interface; and initiating, by the server, a display of the new annotation or modified annotation with the resource on the first client device.  
Step 2A Prong One
Claim 1 recites the step of “implementing, by the server, the annotation interface on a first and a second client devices” at a high level of generality which is directed to a mental process performed in a computer environment.  See Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360.  The instant specification discloses as “part of the process of receiving and using resources, such as Web pages, on computer networks, users may have thoughts, form impressions, or think of additional information they would like to store in connection with the resources being used. For example, a user visiting a merchant Web site may wish to note that the merchant has better prices or better shipping terms than other merchant Web sites. As another example, a user reading a document on a computer network, such as a product manual, may have comments on the instructions provided in the manual and wish to preserve those comments for later retrieval when again accessing the manual via the computer network” (page 2, [0005]).  The interpretation of the claimed step is directed to a mental process performed in a computer environment is consistent with the disclosure in the specification.
Claim 1 recites the step of “displaying, by the server, an indication of a resource having an associated network address on the first client device” at a high level of generality which is directed to a mental process performed in a computer environment.  See Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360.  The instant specification discloses as “part of the process of receiving and using resources, such as Web pages, on computer networks, users may have thoughts, form impressions, or think of additional information they would like to store in connection with the resources being used. For example, a user visiting a merchant Web site may wish to note that the merchant has better prices or better shipping terms than other merchant Web sites. As another example, a user reading a document on a computer network, such as a product manual, may have comments on the instructions provided in the manual and wish to preserve those comments for later retrieval when again accessing the manual via the computer network” (page 2, [0005]).  The interpretation of the claimed step is directed to a mental process performed in a computer environment is consistent with the disclosure in the specification. 
Claim 1 recites “receiving, by the server via a first instance of the annotation interface implemented on the first client device, an indication of a new annotation or a modified annotation associated with the displayed resource and the associated network address, wherein the new annotation or modified annotation originates from use of a second instance of the annotation interface implemented on the second client device on which the resource is also displayed, and wherein the new annotation or modified annotation is stored with a reference to the network address in a remote annotation database associated with both the first and the second instances of the annotation interface” at a high level of generality which is directed to a mental process performed in a computer environment.  See Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360.  The instant specification discloses as “part of the process of receiving and using resources, such as Web pages, on computer networks, users may have thoughts, form impressions, or think of additional information they would like to store in connection with the resources being used. For example, a user visiting a merchant Web site may wish to note that the merchant has better prices or better shipping terms than other merchant Web sites. As another example, a user reading a document on a computer network, such as a product manual, may have comments on the instructions provided in the manual and wish to preserve those comments for later retrieval when again accessing the manual via the computer network” (page 2, [0005]).  The interpretation of the claimed step is directed to a mental process performed in a computer environment is consistent with the disclosure in the specification. 
Claim 1 recites “initiating, by the server, a display of the new annotation or modified annotation with the resource on the first client device” at a high level of generality which is directed to a mental process performed in a computer environment.  See Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360.  The instant specification discloses as “part of the process of receiving and using resources, such as Web pages, on computer networks, users may have thoughts, form impressions, or think of additional information they would like to store in connection with the resources being used. For example, a user visiting a merchant Web site may wish to note that the merchant has better prices or better shipping terms than other merchant Web sites. As another example, a user reading a document on a computer network, such as a product manual, may have comments on the instructions provided in the manual and wish to preserve those comments for later retrieval when again accessing the manual via the computer network” (page 2, [0005]).  The interpretation of the claimed step is directed to a mental process performed in a computer environment is consistent with the disclosure in the specification.
Claim 2 recites the step of “generating, by the server, a history of the new annotation or modified annotation associated with the displayed resource” at a high level of generality which is directed to a mental process performed in a computer environment.  See Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360.  The instant specification discloses as “part of the process of receiving and using resources, such as Web pages, on computer networks, users may have thoughts, form impressions, or think of additional information they would like to store in connection with the resources being used. For example, a user visiting a merchant Web site may wish to note that the merchant has better prices or better shipping terms than other merchant Web sites. As another example, a user reading a document on a computer network, such as a product manual, may have comments on the instructions provided in the manual and wish to preserve those comments for later retrieval when again accessing the manual via the computer network” (page 2, [0005]).  The interpretation of the claimed step is directed to a mental process performed in a computer environment is consistent with the disclosure in the specification.
Claim 3 recites the step of “generating, by the server, a list identifying at least one resource for which an annotation is stored in the remote annotation database, wherein the list identifies a plurality of resources and one or more annotations associated respectively with one of the plurality of resources” at a high level of generality which is directed to a mental process performed in a computer environment.  See Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360.  The instant specification discloses as “part of the process of receiving and using resources, such as Web pages, on computer networks, users may have thoughts, form impressions, or think of additional information they would like to store in connection with the resources being used. For example, a user visiting a merchant Web site may wish to note that the merchant has better prices or better shipping terms than other merchant Web sites. As another example, a user reading a document on a computer network, such as a product manual, may have comments on the instructions provided in the manual and wish to preserve those comments for later retrieval when again accessing the manual via the computer network” (page 2, [0005]).  The interpretation of the claimed step is directed to a mental process performed in a computer environment is consistent with the disclosure in the specification.
Claim 4 recites the step of “designating, by the server via the annotation interface, the new annotation or modified annotation as to be made available to each of the first client device and second client device” at a high level of generality which is directed to a mental process performed in a computer environment.  See Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360.  The instant specification discloses as “part of the process of receiving and using resources, such as Web pages, on computer networks, users may have thoughts, form impressions, or think of additional information they would like to store in connection with the resources being used. For example, a user visiting a merchant Web site may wish to note that the merchant has better prices or better shipping terms than other merchant Web sites. As another example, a user reading a document on a computer network, such as a product manual, may have comments on the instructions provided in the manual and wish to preserve those comments for later retrieval when again accessing the manual via the computer network” (page 2, [0005]).  The interpretation of the claimed step is directed to a mental process performed in a computer environment is consistent with the disclosure in the specification.
Claim 5 recites the step of “displaying, by the server, on the first client device, the list identifying at least one resource for which an annotation is stored in the remote annotation database” at a high level of generality which is directed to a mental process performed in a computer environment.  See Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360.  The instant specification discloses as “part of the process of receiving and using resources, such as Web pages, on computer networks, users may have thoughts, form impressions, or think of additional information they would like to store in connection with the resources being used. For example, a user visiting a merchant Web site may wish to note that the merchant has better prices or better shipping terms than other merchant Web sites. As another example, a user reading a document on a computer network, such as a product manual, may have comments on the instructions provided in the manual and wish to preserve those comments for later retrieval when again accessing the manual via the computer network” (page 2, [0005]).  The interpretation of the claimed step is directed to a mental process performed in a computer environment is consistent with the disclosure in the specification.
Claim 6 recites “the new annotation or modified annotation is displayed over the resource” which further explains the annotation.  However, the “new annotation” does not amount to significantly more than the above-identified judicial exception (the abstract idea).
Claim 7 recites “the resource includes a web page, a document, a file, a software process, or hardware device” which further explains the resource.  However, the “resource” does not amount to significantly more than the above-identified judicial exception (the abstract idea).
Claims 8-21 are directed to a server and computer-readable medium for implementing the method discussed above.  However, the server and computer-readable medium do not amount to significantly more than the above-identified judicial exception (the abstract idea).
That is, other than reciting a “a computer network”, “memory”, and “processor”, nothing in the claim precludes the above steps from being a mental process performed in a computer environment.
Step 2A Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “a computer network”, “memory”, and “processor”, where the claim recites details for linking annotations to resources.  The “a computer network”, “memory”, and “processor” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The limitation of “receiving…” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In addition, the last limitation (i.e., a display of the new annotation or modified annotation) is also an additional element, i.e., the processor performs the necessary software tasks so that the results (i.e., the new annotation or modified annotation) of the abstract mental process are displayed on the user interface.  The last limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim (see MPEP 2106.05(g), which provide examples that the courts have found to be insignificant extra-solution activity, such as “[p]rinting or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55” and “[s]electing information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “a computer network”, “memory”, and “processor” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitation of “receiving…” amounts to no more than insignificant pre-activity of receiving data. Further, the “receiving” step simply appends well-understood and conventional activity of receiving data over a network (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8, 9, 10, 11, 13, 15, 16, 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 6, 8, 9, 10, 12, 13, 14, 15, 16, 17, and 19 of U.S. Patent No. US 10740546 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claim is directed to an embodiment of the instant claims.
16988749
U.S. Patent No. US 10346528 B2
1.  A method for automatically linking annotations to resources implemented on a computer network, the method comprising: 
hosting, by a server, an annotation interface; 
implementing, by the server, the annotation interface on a first and a second client devices; 

displaying, by the server, an indication of a resource having an associated network address on the first client device; 

receiving, by the server via a first instance of the annotation interface implemented on the first client device, an indication of a new annotation or a modified annotation associated with the displayed resource and the associated network address, wherein the new annotation or modified annotation originates from use of a second instance of the annotation interface implemented on the second client device on which the resource is also displayed, and wherein the new annotation or modified annotation is stored with a reference to the network address in a remote annotation database associated with both the first and the second instances of the annotation interface; and 
initiating, by the server, a display of the new annotation or modified annotation with the resource on the first client device.
1.  A computer-implemented method, comprising: 

hosting, by a server device, an annotation interface; 
implementing, by the server device, the annotation interface on each of a plurality of client devices; 
displaying, by the server device, an indication of a resource and a network address associated with the resource on each of the plurality of client devices; 
receiving, by the server device via the annotation interface: a notification comprising an indication of a new annotation or a modified annotation associated with the resource displayed on each of the plurality of client devices, an indication that the new or modified annotation is to be made available to each of the plurality of client devices, and an indication of a user or one of the plurality of client devices from which the new or modified annotation originates; and 




initiating, by the server device, a display of the new annotation or modified annotation on each of the plurality of client devices via the annotation interface, wherein the new annotation or modified annotation is displayed over the resource.
2. The method of Claim 1, further comprising, generating, by the server, a history of the new annotation or modified annotation associated with the displayed resource.
3. The computer-implemented method of claim 1, further comprising, generating, by the server device, a history of the new annotation or modifications of the annotation associated with the resource and the user or one of the plurality of client devices from which the new or modified annotation originates
3. The method of Claim 1, further comprising, generating, by the server, a list identifying at least one resource for which an annotation is stored in the remote annotation database, wherein the list identifies a plurality of resources and one or more annotations associated respectively with one of the plurality of resources.
4. The computer-implemented method of claim 1, further comprising, generating, by the server device, a list identifying at least one resource for which an annotation is stored in the database in association with the user or one of the plurality of client devices, wherein the list identifies a plurality of resources and one or more annotations associated respectively with one of the plurality of resources.
4. The method of Claim 1, further comprising, designating, by the server via the annotation interface, the new annotation or modified annotation as to be made available to each of the first client device and second client device.
5. The computer-implemented method of claim 1, further comprising, designating, by the server device via the annotation interface, the new or modified annotation as to be made available to each of the plurality of client devices.
Claims 8, 10, 11, 15, 17, and 19 recite a server and computer-readable medium for executing the above cited method.
Claims 7, 11, 12, 14, 18, and 19 recite a server and computer-readable medium for executing the above cited method.



BASIS FOR OBVIOUS TYPE DOUBLE PATENTING
It is noted the allowed claims of U.S. Patent No. US 10346528 B2 do not recite “wherein the new annotation or modified annotation originates from use of a second instance of the annotation interface implemented on the second client device on which the resource is also displayed, and wherein the new annotation or modified annotation is stored with a reference to the network address in a remote annotation database associated with both the first and the second instances of the annotation interface.”  However, the allowed claimed invention is directed to an environment includes a resource server 10 and one or more client systems 12, 14 communicatively connected by a network 16. The client system 12 is shown associated with a user 18 (column 4, lines 58-64).  Therefore, it would have been obvious to one of ordinary skill in the art to use the invention of U.S. Patent No. US 10346528 B2 as applied to “a second instance of the annotation interface implemented on the second client device” of the claimed invention.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The claimed subject matter has been allowed in the parent application 15155353.
Kim et al. discloses when a contents provider annotates the web document located at URL-1, CPA-1 3310 is stored in the general annotation/meta file table 2200, and then, the merged meta file(MMF-1) 3510 is updated by merging CPA-1 3310 with the existing AA-1 ([0054]).
Gramlich discloses A Web browser 112 executes in the Web client 110, while an annotation overlay proxy (AOP) 114 executes in the proxy server 130. Information output by the Web browser 112 to the AOP 114 includes an overlay sources message 116 and a requested document message 117, while the AOP 114 provides the browser 112 with a merged document 120. Data structures employed by the present invention, which can be stored in any form of electronic or magnetic memory, include an annotation directory 118 associated with the proxy server 130 and overlay groups 150, 152 associated with the Web servers 140 and 144, respectively. Each of the overlay groups 150, 152 can include multiple annotation overlays 151a-d, 153e-f that include cross-references to documents such as the documents 146 (Doc1) and 148 (Doc2), which are stored on the Web servers 142 and 144, respectively. Where large numbers of annotation overlays are associated with a particular overlay group, in the interests of scalability, that group can be split among several Web servers. The annotation directory 118 includes a plurality of annotation overlays 119a-f drawn from one  or more of the overlay groups 150, 152 (column 3, line 65, column 4, line 19). 
Itoh et al. discloses  an annotation that can be applied to the web contents to be transcoded is selected from among the annotation files stored in the annotation database system 20. As a result, the transcoder 10 transcodes the web contents based on the annotation selected from among the annotation files in the annotation database system 20 ([0046]).
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.


/Cheyne D Ly/
Primary Examiner, Art Unit 2152
8/26/2022